Title: From James Madison to John Armstrong, 2 March 1805
From: Madison, James
To: Armstrong, John


Sir,
Department of State March 2d. 1805
The Officers of the French Government in St Domingo having made that Government a debtor to Mr Tucker of Massachusetts by a restraint which left him no alternative, Mr Pichon undertook to liquidate the compensation due, for which he delivered Mr Tucker a draft on Paris. On the presentation of this draft payment has been refused on account of an alledged defect of authority in Mr Pichon. It has therefore been required that the account should be settled anew at Paris, in which process, if any difficulty should arise to remove which Mr Skipwith is incompetent, I request you will be pleased on the application of Mr Tucker’s Agent to render him such assistance as may be proper. I have the honor to be &c.
James Madison
